— Appeal from an order of the Surrogate’s Court of Queens County granting the application of a suret;r to direct appellant bank to pay over a sum from funds on deposit to the credit of an estate, in payment of a debt owing to the surety. Order reversed on the law and the facts, with ten dollars costs and disbursements, and the petition denied, with ten dollars costs. There is no provision in the Surrogate’s Court Act for the making of such an order. There are precise and efficacious provisions in the Act, however, for the enforcement of the payment of moneys owing by the estate to the surety (Surrogate’s Ct. Act, §§ 83, 84) by execution or supplementary proceedings. Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur. [See post, p. 992.]